Citation Nr: 0919816	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In January 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing and thereafter in April 2009, the 
Veteran and his representative submitted additional evidence 
accompanied by a waiver of the Veteran's right to have this 
evidence initially considered by the RO.  Accordingly, the 
Board may consider the newly submitted evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2008).


FINDING OF FACT

There is competent medical and lay evidence of record that 
shows that currently diagnosed multiple sclerosis manifested 
to a compensable degree within seven years of the Veteran's 
discharge from service.


CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred in 
active duty.  38 U.S.C.A.   §§ 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In 
light of the favorable determination, the Board finds that no 
further discussion of VCAA compliance is necessary.  


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and multiple sclerosis becomes manifest to 
a compensable degree within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In an April 2009 report, Dr. D.P. noted that he evaluated the 
Veteran in 1988 and diagnosed him with multiple sclerosis.  
Dr. D.P. related that the Veteran reported that he 
experienced not only severe fatigue, but also several 
episodes of tingling and numbness of his right arm with pain 
for which he was seen in sick call on three occasions and 
diagnosed with some kind of bursitis.  The Veteran indicated 
that these episodes occurred around 1970 to 1972 and was the 
first time that he had experienced the tingling and numbness.  
In 1976 and 1978, he had the same problem with pain in his 
back, and he experienced overwhelming fatigue.  Dr. D.P. 
noted that the Veteran provided a typed report of a time line 
of his medical history from 1971 to 1979.  Therein, the 
Veteran reported on a history of several events that included 
the following:  while stationed in Alaska, he experienced 
fatigue but often worked his way through it; and when he was 
discharged, he drove from Alaska to home but by the time he 
got home, he was very tired and had headaches; a Dr. S. gave 
him an antibiotic and a Vitamin B shot for his fatigue and 
weakness, and he was told to take aspirin for the pain and 
headaches.  

Dr. D.P. indicated that he reviewed a November 2008 VA 
treatment record which showed that the Veteran continued to 
be followed for multiple sclerosis.  Dr. D.P. noted that the 
Veteran had a definitive diagnosis of multiple sclerosis that 
he rendered in 1988, but the Veteran had a history of 
recurrent episodes of numbness and arm pain in the 1970s 
during service.  Dr. D.P. maintained that given that the 
Veteran's magnetic resonance imaging of the brain in 1988 
demonstrated a white matter plaque in the centrum semi ovale 
on the left, this finding certainly could correlate with his 
history of previous right arm numbness.  Also, his history of 
severe fatigue certainly could also be due to multiple 
sclerosis while he was in the service.  Dr. D.P. therefore 
felt that it was medically probable that the onset of the 
Veteran's multiple sclerosis began a decade before the 
definitive diagnosis was made in 1988, and for that reason, 
strong consideration should be given to attributing the 
Veteran's multiple sclerosis to that being service connected.  

The Board observes that service treatment records show no 
relevant complaints or findings were identified at the March 
1970 enlistment examination.  In December 1970, it was noted 
that the Veteran complained of headaches as well as pain in 
his right arm after exercising with numbness and tingling.  
In November 1971, he was seen in the dispensary for 
complaints of pain in his right arm.  The examination 
revealed pain and tenderness around the shoulder joint.  The 
service examiner provided an impression of bursitis.  The 
veteran was prescribed Butazolidin.  He returned for a check-
up in November 1971 during which time his right shoulder was 
injected with Xylocaine and Depo-Medrol.  He experienced an 
immediate relief of his symptoms.  He returned yet again for 
a follow-up on his right shoulder that month but nothing 
further was described.  Thereafter, the January 1972 
separation examination report showed that no relevant 
complaints or findings were identified.

At the hearing, the Veteran maintained that from the time he 
got out of service until 1988, he had experienced problems 
with diarrhea, concentration/focusing, and depression.  He 
was treated by Dr. S. in 1972, Dr. H.L. in 1975, and the Fox 
Hill Family from 1976 to 1988, but the records of treatment 
were no longer available.  In response to the question of 
what type of symptoms the Veteran was having within the seven 
year period following his discharge from service, the Veteran 
reported that he went to the doctor a number of times for 
fatigue and problems with his ability to concentrate.  He 
also saw a psychiatrist and therapist because there were 
times he could not function and no one knew what was wrong.  
Prior to the diagnosis of multiple sclerosis, he was 
evaluated for vitamin deficiencies, mononucleosis, and Lyme 
disease.  He maintained that he became very sick and his 
income decreased from 1976 to 1978 as the result as reflected 
in his Social Security Administration (SSA) earnings record, 
which he submitted.  

Private medical records show the Veteran was indeed followed 
by Dr. D.P. for multiple sclerosis from 1988 to 1989.  

The medical evidence of record shows that the Veteran was 
diagnosed with multiple sclerosis in 1988, and he continues 
to be followed for multiple sclerosis.  Dr. D.P. opined that 
it was "medically probable" that the onset of the Veteran's 
multiple sclerosis began a decade before the definitive 
diagnosis was made in 1988.  Dr. D.P.'s opinion is based in 
part on a history provided by the Veteran as he acknowledged 
that he did not have access to the Veteran's service 
treatment records.  In Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), the Court, citing its decisions in Swann v. 
Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. 
App. 458 (1993), reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion.  
Reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006)

The Board finds that the facts provided by the Veteran and 
relied upon by Dr. D.P. 
in forming the basis for his opinion are essentially 
accurate.  While it is not entirely accurate that episodes of 
numbness were "documented" on "several sick call visits" 
as Dr. D.P. maintained the Veteran reported toward the end of 
his report, it was true the Veteran was seen on "[four] 
occasions" in service for relevant complaints as Dr. D.P. 
noted earlier in his report.  (Only on one such occasion were 
complaints of numbness and tingling actually documented.)  No 
complaints of "severe fatigue" are documented in the 
service treatment records, however, fatigue as well as 
sensations of tingling, numbness, and pain are symptoms 
capable of lay observation.  As such, the Veteran is 
competent to report that he experienced these symptoms in 
service and continued to experience such symptoms until it 
was determined that he had multiple sclerosis.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends 
that he was treated for several symptoms, including fatigue, 
that were later determined to be manifestations of multiple 
sclerosis in the period after service and up until 1988, but 
the treatment records are not available.  The Board observes 
that VA law and regulations provide that there need only be a 
continuity of symptomatology as opposed to a continuity of 
treatment for the establishment of service connection for a 
claimed disability.  See Savage v. Gober, 10 Vet. App. 488, 
496 (1997) ("[S]ymptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology.").  The Board 
finds the Veteran's statements and testimony to be credible 
as they relate to a continuity of symptomatology.  Dr. D.P. 
has related the diagnosis of multiple sclerosis to this 
symptomatology.  Savage, 10 Vet. App. at 497.  There is no 
competent medical opinion evidence to the contrary of Dr. 
D.P.'s opinion.  

The Board further observes that Dr. D.P. indicated that it 
was medically probable that the onset of the Veteran's 
multiple sclerosis occurred a decade before 1988, which would 
be in the year of 1978, after the Veteran's discharge from 
service in 1972 but within the seven year presumptive period 
that followed.  The claimed disease is not required to be 
diagnosed in the presumptive period but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c) (2008).  There is Dr. D.P.'s 
opinion as to the onset of the disease, and the Veteran's 
credible statements and testimony on the manifestations of 
the disease, to include evidence he submitted from the SSA 
indicating he had lowered earned income in 1976 and 1977 and 
no earned income in 1978 (reportedly due to symptoms from the 
disease).  Resolving reasonable doubt in favor of the 
Veteran, the Board finds that it is shown by such acceptable 
medical and lay evidence, characteristic manifestations of 
the disease to the required compensable degree within the 
presumptive period.  This is consistent with evaluating 
multiple sclerosis under the Schedule of Ratings for 
neurological disorders.  Under Diagnostic Code 8018, multiple 
sclerosis is assigned at a minimum a 30 percent rating 
regardless of the current symptomatology.  Therefore, for the 
foregoing reasons, and resolving any doubt in the Veteran's 
favor, the Board finds that service connection for multiple 
sclerosis is warranted.   


ORDER

Service connection for multiple sclerosis is granted. 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


